Citation Nr: 0029842	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-15 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to U. S. 
Department of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO has determined that the 
appellant has no legal entitlement to VA benefits.  


FINDINGS OF FACT

The Department of the Army has certified that the appellant's 
deceased father had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased father did not meet the basic 
service eligibility requirements and may not be considered a 
veteran for purposes of VA benefits.  38 U.S.C.A. §§ 101, 107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 
(1999).


CONCLUSION OF LAW

The appellant lacks legal entitlement to VA benefits as the 
surviving child of a veteran.  38 U.S.C.A. §§ 101(4), 5107 
(West 1991); 38 C.F.R. § 3.57(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's father reportedly had service as a Guerilla 
with Company D or E, 1st Bn, Straughn Division, from January 
1943 to August 1946.  According to a death certificate he 
died in June 1988 from senility.  In the appellant's claim, 
received in October 1998, he reported that he was born in 
January 1966, and was the son of an individual who reportedly 
service with D Company and E Company, 1st Bn, Straughn 
Division (FAIT).  

In February 1999 the RO asked the US Army Reserve Personnel 
Center (ARPERCEN) to verify the appellant's father's service,  
In March 1999 ARPERCEN advised that he had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the United States 
Armed Forces.   

Subsequently, the appellant submitted a copy of a Philippine 
Army Personnel Affidavit that purports to pertain to the his 
father.  It indicates, to the extent that it is legible, that 
he was a civilian guerilla with the Straughn Division and 
that he had no wounds or illnesses incurred in service.  The 
claim of entitlement to VA benefits was received at the RO on 
September 1, 1998, when the appellant was 32 years old.   

In a memorandum for file, the RO noted that the records of 
individuals who claim to have served in the Commonwealth Army 
of the Philippines inducted into the USAFFE and those who 
claim to have served in the organized guerrilla forces are 
maintained by ARPERCEN.  The RO stated that the individual 
records for each potential claimant were maintained in 
alphabetical order.  It was noted that ARPERCEN had 
repeatedly informed VA that, unless the claimant reported 
personal data such as name, which is different from that 
provided in a prior request for service verification, there 
was no value in resubmitting a request for reverification.  
ARPERCEN indicated that a potential claimant's service was 
verified by the records associated with his name and that, if 
the name is a common one or if there are minor discrepancies 
in spelling or middle initial, ARPERCEN would compare the 
service number, date of birth, place of birth, and names of 
next of kin provided in the request for information with the 
records they have on file.  The RO noted that documents 
issued by the Philippine Army or Philippine Veterans Affairs 
(with the exception of Form 23, Affidavit for Philippine Army 
Personnel) were of no value in establishing service unless 
they contained personal data that was substantially different 
than that VA had provided to ARPERCEN.  The RO reported that 
the Philippine government has its own regulations and laws 
which permit recognition of military service not recognized 
by the United States Army and findings are not binding on 
ARPERCEN.  The RO noted that the service department had 
certified that the appellant's father had no valid service.  

Criteria and Analysis

The appellant has claimed entitlement to VA benefits based 
upon his father's military service in the Philippines during 
World War II.  

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (1999).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the 

VA the document is genuine and the information contained in 
it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  Moreover, 
the United States Court of Appeals for Veterans Claims (the 
Court) has held that a service department determination as to 
an individual's service shall be binding on VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The Board has reviewed the evidence of record and has 
determined that in view of the applicable law and 
regulations, the appellant's father was not a "veteran" and 
his service does not convey to his survivors any eligibility 
for VA benefits.  In that regard the service department, 
ARPERCEN, specifically found that the appellant's father did 
not have recognized service.  Thus, any service that he may 
have had would not meet the basic eligibility requirements 
for VA benefits' purposes.  Although a photocopy of a 
Philippine Army affidavit was subsequently submitted it 
reflects the same name as was submitted to ARPERCEN.  
Additionally it indicates that the appellant's father was a 
"civilian" guerilla, rather than a USAFFE guerilla.  The RO 
also denied the appellant's claim on the basis that, due to 
his age, he was not a surviving child for VA benefits 
purposes.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57(a).  
However, inasmuch as any "service" of his father does not 
meet the requirements for basic eligibility, no other factors 
need be addressed.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

Basic eligibility for VA benefits based on any service of the 
appellant's father is not established; thus, the appeal is 
denied.  




		
	JANE E. SHARP 
	Veterans Law Judge
	Board of Veterans' Appeals



 




- 5 -


- 1 -


